60 F.3d 835NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.David Lyle PALMER, Defendant-Appellant.
No. 94-3006.
United States Court of Appeals, Ninth Circuit.
Submitted June 26, 1995.*Decided June 30, 1995.

Before:  O'SCANNLAIN, LEAVY and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Federal prisoner David Lyle Palmer appeals the district court's denial of his 28 U.S.C. Sec. 2255 motion.  We have jurisdiction under 28 U.S.C. Sec. 2255, and we affirm.


3
Palmer has waived his claim that he is entitled to an additional one-point offense level reduction for acceptance of responsibility because he failed to raise the issue at his sentencing hearing or on direct appeal.  See United States v. Schlesinger, 49 F.3d 483, 485 (9th Cir. 1994); United States v. Keller, 902 F.2d 1391, 1393 (9th Cir. 1990).  He has also waived his claim that his attorney provided ineffective assistance of counsel at sentencing because he failed to raise the issue in his Sec. 2255 motion.  See Sanchez v. United States, 50 F.3d 1448, 1456 (9th Cir. 1995).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3